 


113 HRES 562 EH: Expressing the sense of the House of Representatives with respect to enhanced relations with the Republic of Moldova and support for Moldova's territorial integrity.
U.S. House of Representatives
2014-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
113th CONGRESS 
2d Session 
H. RES. 562 
In the House of Representatives, U. S., 
 
July 25, 2014 
 
RESOLUTION 
Expressing the sense of the House of Representatives with respect to enhanced relations with the Republic of Moldova and support for Moldova's territorial integrity. 
 
 
Whereas the United States has enjoyed good relations with the Republic of Moldova since the Republic of Moldova's independence in 1991; 
Whereas since the Republic of Moldova's independence, the United States has provided financial assistance to support the people of Moldova's efforts to build a prosperous European democracy; 
Whereas the United States and the Republic of Moldova further strengthened their partnership through the launching of a Strategic Dialogue on March 3, 2014; 
Whereas the Republic of Moldova is due to sign an Association Agreement containing comprehensive free trade provisions with the European Union on June 27, 2014; 
Whereas the United States Government supports the democratic aspirations of the people of the Republic of Moldova and their expressed desire to deepen their association with the European Union; 
Whereas in a judgment in 2004, the European Court of Human Rights found that Transnistria was set up with the support of the Russian Federation and considered it under the effective authority or at least decisive influence of Russia;  
Whereas the United States supports the sovereignty and territorial integrity of the Republic of Moldova and on that basis participates as an observer in the 5+2 negotiations to find a comprehensive settlement that will provide a special status for the separatist region of Transnistria within Moldova; 
Whereas the leaders of the Transnistrian region of the Republic of Moldova requested to postpone the 5+2 round of talks scheduled to take place in April 2014; 
Whereas the Government of the Russian Federation banned the import of Moldovan wine in 2013 and has threatened to ban Moldovan agricultural products, curtail the supply of energy resources to Moldova, and impose stricter labor migration policies on the people of Moldova; 
Whereas the Government of the Russian Federation maintains a contingent of Russian troops and a stockpile of Russian military equipment and ammunition within the Moldovan region of Transnistria; 
Whereas the Government of Russia has been actively issuing Russian passports to the residents of the Transnistria region; 
Whereas the Council of Europe, the Organization for Security and Cooperation in Europe, and the Government of Moldova have called upon the Government of the Russian Federation to remove its troops from the territory of the Republic of Moldova; 
Whereas authorities in the Republic of Moldova's Transnistria region have restricted access to the region by OSCE Mission to Moldova monitors, preventing the Mission from providing impartial reporting on the security situation in the region; 
Whereas the House of Representatives and the Senate both passed by an overwhelming majority, and the President signed into law, S. 2183, providing for a United States international broadcasting programming surge to counter misinformation from Russian-supported news outlets and ensuring that Russian-speaking populations in Ukraine and Moldova have access to independent news and information; and 
Whereas Moldova has been a valued and reliable partner in promoting global security by participating in U.N. peacekeeping missions in Liberia, Cote d'Ivoire, Sudan, and Georgia: Now, therefore, be it 
 
That the House of Representatives— 
(1)reaffirms that it is the policy of the United States to support the sovereignty, independence, and territorial integrity of the Republic of Moldova and the inviolability of its borders by other nation-states; 
(2)supports the Strategic Dialogue as a means to strengthen relations between the Republic of Moldova and the United States and enhance the democratic, economic, rule of law, and security reforms already being implemented by the Republic of Moldova; 
(3)encourages the President and the Department of State to enhance United States cooperation with the Government of Moldova and civil society organizations and focus assistance on justice sector reform, anti-corruption efforts, strengthening democratic institutions, domestic energy development, diversification of energy supplies and energy efficiency, as well as promoting trade and investment opportunities; 
(4)encourages the President to expedite the implementation of Public Law 113–96, especially for populations in Ukraine and Moldova; 
(5)affirms the Republic of Moldova's sovereign right to determine its own partnerships free of external coercion and pressure, and affirms Moldova's right to associate with the European Union or any regional organization; 
(6)calls upon the Government of Russia to fulfill its commitments made at the OSCE's Istanbul summit in 1999 and to withdraw its military forces and munitions from within the internationally recognized territory of the Republic of Moldova; 
(7)calls upon the Government of Russia to refrain from economic threats and pressure against Moldova and to cease any and all actions that support separatist movements on the territory of Moldova; 
(8)supports constructive engagement and confidence-building measures between the Government of Moldova and the authorities in the Transnistria region in order to secure a peaceful resolution to the conflict; 
(9)supports efforts to resolve the Transnistria issue through a comprehensive settlement that affirms Moldova's sovereignty and territorial integrity, while providing a special status for the Transnistrian region within Moldova; 
(10)urges officials in the Transnistrian region to allow OSCE Mission to Moldova monitors unrestricted access to the region; 
(11)urges all parties to refrain from unilateral actions that may undermine efforts to achieve a peaceful resolution, as well as the agreements already reached, and encourages leaders of the Transnistrian region to resume negotiations toward a political settlement; and 
(12)affirms that lasting stability and security in Europe is a key priority for the United States and that these can only be achieved if the territorial integrity and sovereignty of all European countries is respected. 
 
 
Karen L. Haas,Clerk. 
